UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May8, 2017 (May 4, 2017) CĪON Investment Corporation (Exact Name of Registrant as Specified in Charter) Maryland 000-54755 45-3058280 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York 10016 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.05. Amendments to the Registrant's Code of Ethics, or Waiver of a Provision of the Code of Ethics. On May 4, 2017,CĪON Investment Corporation's board of directors adopted an amended and restated Code of Ethics (the "Code of Ethics") reflecting certain technical, administrative and other non-substantive changes.The amendments reflected in the Code of Ethics did not relate to or result in any waiver, explicit or implicit, of any provision of the previous Code of Ethics. A copy of the Code of Ethics is attached hereto as Exhibit 14.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NUMBER DESCRIPTION Code of Ethics ofCĪON Investment Corporation and CĪON Investment Management, LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CĪON Investment Corporation Date: May 8, 2017 By: /s/ Michael A. Reisner Co-Chief Executive Officer EXHIBIT LIST EXHIBIT NUMBER DESCRIPTION Code of Ethics ofCĪON Investment Corporation and CĪON Investment Management, LLC
